Citation Nr: 1236327	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training with the Army National Guard from September 1976 to March 1977, July through August 1977, and July through August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) in Newark, New Jersey. The RO denied the Appellant's claim. The Appellant provided testimony at a June 2011 hearing in Newark before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system did not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The June 2011 hearing was conducted after this appeal was certified to the Board, but prior to the promulgation of a decision.

2. The Appellant requested on the record at the hearing that his appeal as to entitlement to service connection for a bilateral knee disability be withdrawn.

3. The Appellant's service consisted solely of active duty for training.

4. The Appellant was not disabled by hearing loss as defined by VA while he served on active duty for training.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Appellant's claim of entitlement to service connection for a bilateral knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2. The criteria for establishing entitlement to service connection for hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Bilateral Knee Disabilities

As an initial matter, the Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Appellant or by his authorized representative. Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) . 

The RO issued a September 2009 rating decision that, in pertinent part, denied the Appellant's claim for service connection for bilateral knee disabilities. The Appellant disagreed with that denial and subsequently perfected his appeal. 

The Appellant testified at a hearing before the below-signed in June 2011. He stated on the record at that hearing that he wished to withdraw his claim for service connection for bilateral knee disabilities. The Board finds that the Appellant has properly withdrawn this matter. Due to the withdrawal of the claim for service connection for bilateral knee disabilities, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review this claim.






[Continued on next page.]
Hearing Loss

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Appellant was notified in a September 2008 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). 

VA's duty to assist includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A . The claims file reflects that the RO took all appropriate actions to obtain the Appellant's service treatment records, but was unsuccessful in obtaining anything other than personnel records. Requests made through the Personnel Information Exchange System (PIES) and to the New Jersey Adjutant General reflect that no additional service records are available. VA issued a September 2009 formal finding as to the unavailability of any remaining service records and mailed a letter to the Appellant advising him of the status of his records, asking him for any records in his possession, and advising him of alternative methods of substantiating his claims pursuant to Washington v. Nicholson, 19 Vet.App. 362 (2005). When, as here, the service records cannot be located, through no fault of the claimant, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

In addition to the Appellant's service personnel records, the claims file contains some VA and private treatment records as well as the reports from a VA June 2009 audiology examination. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The report reflects that the examiner reviewed the claims file and interviewed and examined the Appellant prior to rendering opinions. The medical opinion is reasoned and explained; the Board finds the reports adequate. 

Although the claims file reflects that the Appellant's hearing may have deteriorated since that examination and that additional VA (after May 2009) and private treatment (after September 2009) records as well as records from the Social Security Administration (SSA) remain outstanding, the Board finds that further assistance to the Appellant in obtaining any of this evidence would assist him in the substantiation of his claim for service connection for hearing loss. Specifically, his claim is denied below because there is no evidence that he experienced hearing loss as defined by VA while serving on active duty for training - in order for any in-service acoustic trauma to serve as a basis for a claim of service connection, the Appellant would need to have incurred or aggravated hearing disability at the level specified in 38 C.F.R. § 3.385 while he was on active duty for training. 38 C.F.R. § 3.6. He testified in June 2011 that his hearing had worsened after the June 2009 examination, but he does not contend that, prior to the examination, his hearing was worse than as evaluated (normal in comparison to the standards of 38 C.F.R. § 3.385). The claims file reflects that SSA records address disability experienced by the Appellant after he stopped working in 2004 rather than during his military service. As none of the outstanding evidence pertains to an in-service diagnosis of hearing loss, the Appellant is not prejudiced by the lack of that evidence. See Bernard v. Brown, 4 Vet.App. 384 (1993); Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Although the Board presently remands the claim of entitlement to service connection for tinnitus for additional development, such development is immaterial to the Appellant's present claim. Further delaying a decision on the issue of entitlement to service connection for hearing loss unnecessarily imposes additional burdens with no benefit flowing to the Appellant. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991). The claim is being denied due to lack of hearing loss at thresholds recognized by VA (italics added for emphasis) during active duty for training - medical evidence reflects no such disability at any time prior to 2008, and the Appellant does not contend otherwise - any error in the sequence of events or content of notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998). 

The Appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the appeal of the issue of hearing loss has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Appellant seeks service connection for bilateral hearing loss claimed as the result of in-service noise exposure. Although his testimony and service records are competent, probative evidence that he was exposed to loud noises in service, there is no competent credible evidence that he experienced hearing disability within the meaning of 38 C.F.R. § 3.385 while he served on active duty for training. The Board must deny his claim. 38 C.F.R. § 3.102; 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.6.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, a veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused his death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection claims predicated on acoustic trauma incurred during active duty - those laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). However, the law also provides that disabilities may not be service-connected unless incurred or aggravated during active duty (38 C.F.R. § 3.1 (d), (k)) and the term "active duty" means full-time duty in the Armed Forces, other than active duty for training. 38 U.S.C.A. § 101.

The claims file reflects that the Appellant's only service was active duty for training. Although he has a DD-214, which refers to six (6) months of active duty, that form clarifies that he was separated from active duty for training - his type of separation is noted as "relief from ADT." A DD-214 reflecting a generic check box of active duty is not, by itself, evidence of actual active duty. See DoD INSTRUCTION NUMBER 1336.1, 3.2(d) (August 20, 2009)(Personnel being separated from a period of active duty for training, full-time training duty, or active duty for special work will be furnished a DD Form 214 when they have served 90 days or more, or when required by the Secretary of the Military Department concerned for shorter periods. Personnel shall be furnished a DD Form 214 upon separation for cause or for physical disability regardless of the length of time served on active duty.). The claims file reflects that the Appellant received a DD-214 due to serving a period of active duty for training that lasted more than 90 days rather than having performed active duty.

As the Appellant completed active duty for training rather than active duty, in order for him to be eligible for service connection for hearing loss, he must have incurred or aggravated a hearing loss disability - as defined by 38 C.F.R. § 3.385 - while on active duty for training. He submitted an August 2008 claim form indicating that he began experiencing hearing loss in January 1977, while on active duty for training. However, there is no evidence that he experienced hearing loss as defined by 38 C.F.R. § 3.385 at that time. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As noted above, the Appellant's service treatment records are unavailable. Service personnel records reflect his military specialization as a unit supply man during his first term of active duty for training (September 1976 through March 1977) and as a cannon crewman during training completed in July and August of 1977 and 1978. On the basis of his specialization as a cannon crewman, the Board finds that his account of sustaining acoustic trauma during his service is presumed credible. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

He is also competent to report acoustic trauma and symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002). In October 2008, he informed VA care providers that he began experiencing progressively worsening hearing loss in 1983; he reported noise exposure from the military and from post-service employment as a cook. An October 2008 audiology evaluation revealed a mild conductive hearing loss in the right ear, normal left ear hearing and "excellent" word recognition. A March 2009 re-evaluation refers to the Appellant's 2008 results as inconsistent and recommends further testing. Additional testing was performed in May 2009 and reflects bilateral normal (by VA standards) hearing with excellent word recognition. The May 2009 treatment note reflects that the Appellant confirmed he was comfortable with his responses and felt as though they were accurate. The July 2009 VA audiological examination also revealed normal bilateral hearing and excellent word recognition. At the examination, he informed the examiner that he had no occupational noise exposure and was provided hearing protection during service.

Although the Appellant testified in June 2011 that his hearing had worsened since the July 2009 VA examination, the current severity of his hearing loss is immaterial to the outcome of his claim. There are no audiometric testing results reflecting a hearing disability as defined by law during his active duty for training. As the Appellant has submitted a claim indicating that he first began experiencing hearing loss in January 1977, but informed VA health care providers in 2008 that hearing loss began in 1983, the Board finds his statements as to when hearing loss manifested not credible due to inconsistency. Caluza, 7 Vet.App. 511-512. The Board also notes that the Appellant informed VA health care providers in October 2008 that he did have some occupational noise exposure, but denied such exposure at the July 2009 examination. He also acknowledged use of hearing protection during service at the 2009 examination, but denied it at the 2011 hearing. Regardless, even assuming that the Appellant was credible in his contention of having experienced some hearing loss in 1977, he is not competent to provide a diagnosis pursuant to clinical guidelines (Routen, 10 Vet.App. 183) and there is no evidence of a hearing loss as defined by 38 C.F.R. § 3.385 (italics added for emphasis) at that time. 

Although the Appellant's service treatment records are unavailable, the medical evidence of record, as well as his own testimony, reflects that he has experienced a progressively worsening hearing loss which only became disabling to the extent recognized by VA at some point after July 2009. There is no competent, credible evidence that he experienced a hearing disability as defined by 38 C.F.R. § 3.385 while he was serving on active duty for training. 

In the absence of evidence that the Appellant incurred or aggravated a disabling (italics added for emphasis) hearing loss while on active duty for training, the claim must be denied. 38 C.F.R. § 3.6(a). The doctrine of reasonable doubt is not for application. See 38 C.F.R. § 1.02; 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. 49, 55-57 (1990). Service connection cannot be granted.


ORDER

The appeal of entitlement to service connection for bilateral knee disabilities is dismissed.

Service connection for bilateral hearing loss is denied.



REMAND

The claims file reflects that pertinent evidence remains outstanding and a clarifying medical opinion is warranted. The issue must be remanded to the RO/AMC in compliance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated May 6, 2009 and the Appellant has testified that he has since received additional VA auditory treatment. While this case is in remand status, the RO/AMC must gather additional VA treatment records and associate them with the claims file.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The Appellant has submitted private treatment notes dated through September 2009 from the Henry J. Austin Health Center. Subsequent private treatment records may contain additional pertinent information. While this case is in remand status, the RO/AMC must provide the Appellant with authorizations for the release of any outstanding private treatment records. 

The Appellant has also informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). However, the record does not reflect that VA has taken appropriate steps to obtain copies of any medical evidence developed by SSA in the adjudication of his claim. VA has a duty to obtain these records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain any pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Appellant was afforded a VA audiological examination in July 2009. The examiner opined that the claimed tinnitus was not related to the Veteran's service on the basis that he only reported it as having "beg[u]n a few years ago." However, the Appellant testified at the June 2011 hearing that, contrary to the examiner's report, he had experienced tinnitus since service. He clarified that it had only become noticeable against background noise, in addition to silence, a few years ago (italics added for emphasis). That contention is consistent with the August 2008 claim form on which he reported tinnitus as beginning in January 1977 and with statements made to VA health care providers prior to the examination. Further, as observed by the Appellant's authorized representative, the examiner reported that his only noise exposure was from gunfire during basic training, but his National Guard records reflect service as a cannon crewman. As the 2009 VA examiner's opinion in regard to tinnitus is predicated solely on the lack of existence of contemporaneous medical evidence and does not correctly characterize the circumstances of the Appellant's service or evaluate his lay contentions, a clarifying opinion is necessary. See 38 C.F.R. § 4.2; Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (Holding that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence.); Charles, 16 Vet.App. 370 (Holding that a lay person can attest to the presence of tinnitus.).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment or examination occurring after May 6, 2009 and associate them with the record. 

2. Provide the Appellant with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to, records dated after September 2009 from the Henry J. Austin Health Center. Make at least two (2) attempts to obtain records from any identified sources. Associate available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Appellant so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Appellant's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Appellant so he can submit any copies of such documents in his possession.

4. Subsequently, return the Appellant's claims file to the July 2009 VA audiological disorders examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience. The examiner must review the entire claims file and his or her attention is drawn to any medical evidence added to the claims file as a result of this remand.

The examiner is to render an opinion as to whether the Appellant experiences tinnitus that likely manifested DURING any of his three terms of active duty for training. In regard to the Appellant's contention that his tinnitus manifested during his active duty for training and has existed since that time, the examiner is advised that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence. Davidson, 581 F.3d 1313. The examiner's attention is drawn to the Veteran's hearing testimony as to the nature and frequency of his noise exposure. 

In all conclusions, the examiner must explain the medical basis or bases for his or her opinions. The examiner is specifically requested to address whether it is likely or not likely that tinnitus could have been caused by the type of noise exposure described by the Appellant AND whether any such tinnitus is likely or not likely to have developed as he has contended - occurring since service, but only noticeable in times of silence, until a few years ago when it also became noticeable against the background noise of everyday life. 

The examiner is requested to provide a complete explanation for his or her opinion, based on the evidence of record, established medical principles, and his or her clinical experience and medical expertise. If the examiner is unable to render the requested opinion, he or she must explain why. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

6. Subsequently readjudicate the Appellant's claim. If the claim is not granted in full, the Appellant and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


